DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office Action on the merits. Claims 1-20 are currently pending. 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to a pre-germination kit, classified in A01C1/02.
II. Claims 15-20, drawn to a method, classified in A01C1/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the kit can be practiced with a materially different process that does not require adding water to the storage vessel, sealing the storage vessel with no addition aeration, and storing the sealed storage vessel (for example, the kit can be utilized with a different storage vessel than provided or utilized directly in a field without a storage vessel required, can be practiced in an unsealed, open environment, etc.). 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification; and
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Inventions I-II would require different CPC scheme classification searches, in addition to different text searches for the features of each invention. For example, Invention II would require searching in at least CPC A01C1/00, along with a unique text search including features like adding water to the storage vessel to mix with the seeding composition to form a pre-germination mixture, sealing the storage vessel such that no additional aeration is permitted during storage, and storing the vessel until a germination product is formed, which is not required for Invention I. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with applicant’s attorney, Matthew Vale, on 12/01/2022, a provisional election was made with traverse to prosecute the invention of Group I, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  
Claims 15-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Objections
Claim 2 is objected to because of the following informalities: “grass seed” should read “grass seeds”. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “product application device” in claim 14. A thorough review of the instant specification indicates that the claimed “product application device” is intended to be interpreted in light of [0013], in which the storage vessel may be poured from. Please see the 112b rejection below for further explanation.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6-9 & 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Regarding claim 6, the term “about” is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, the weight percentage ranges of plant seeds, fertilizer, and porous granular material have been rendered indefinite. See applicant’s specification at paragraphs [0020-0021]&[0023].
Similarly regarding claims 7-9, the term “about” is a relative term which renders the claims indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, the weight percentage ranges of plant seeds (claim 7), fertilizer (claim 8), and porous granular material (claim 9) have been rendered indefinite. See applicant’s specification at paragraphs [0020-0021]&[0023].
Regarding claim 14, it is unclear what structure is required for the storage vessel to be considered “a product application device”. Instant paragraph [0013] states “the pouch 10 can define a cavity 12, which can be configured to contain, among other things, the seeding composition 14 and water. The pouch 10 can further define one or more sealable openings through which the seeding composition 14 and water, for example, can be loaded into the cavity 12 or from which the germinated product, for example, can be poured, such that the storage vessel (e.g., 10) can serve as a product application device.” As such, it is unclear which component Applicant intends to be required: the fact that the storage device (1) is a pouch, (2) may be poured from, (3) may contain water along with the claimed seeding composition, (4) one or more sealable openings, or (5) another unaddressed quality. Thus, the metes and bounds of the claim are unclear.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 & 14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Duvdevani et al. (US 5435821 A), hereafter referred to as “Duvdevani”.
Regarding claim 1, Duvdevani discloses a pre-germination kit (abstract), the kit comprising: 
a storage vessel (col. 28, line 67-col. 29, line 7 disclosing a vessel); and 
a seeding composition (abstract) including: 
plant seeds (col. 5, line 57-col. 6, line 3 disclosing various plant seeds); 
a polymer-coated fertilizer (col. 3, lines 21-35 disclosing fertilizers with polymer coatings); and 
a porous granular material (see, for example, “sand and peat and mixtures thereof” col. 6, lines 4-14, 25-35).  
Regarding claim 2, Duvdevani discloses the kit of claim 1, and further discloses wherein the plant seeds are grass seed (see, for example, “canarygrass, …sundangrass, …grass seeds,” col. 5, line 56-col. 6, line 3 & col. 20, “GRASSES” table).  
Regarding claim 3, Duvdevani discloses the kit of claim 1, and further discloses wherein the fertilizer is a nitrogen-based fertilizer (col. 9, lines 1-37, col. 13, lines 3-6, col. 24, lines 60-68, claim 39, disclosing nitrogen-based fertilizers including urea).  
Regarding claim 4, Duvdevani discloses the kit of claim 3, and further discloses wherein the nitrogen-based fertilizer is urea (col. 9, lines 1-37, col. 13, lines 3-6, col. 24, lines 60-68, claim 39, disclosing nitrogen-based fertilizers including urea).  
Regarding claim 14, Duvdevani discloses the kit of claim 1, and further discloses wherein the storage vessel is a product application device (in Example 6, for example, the contents of the vessel are “moistened” - thus, the vessel serves as a “product application device” in a similar manner to the instant invention, as noted in the above 112f interpretation and 112b rejection).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Duvdevani as applied to claims 1-4 & 14 above, and further in view of Holloway (US 6681521 B1).
Regarding claim 5, Duvdevani teaches the kit of claim 1, but does not explicitly teach wherein the porous granular material is calcined clay, and wherein the calcined clay is montmorillonite clay.  
Holloway teaches a pre-germination device (abstract, figs. 1-3), wherein porous granular material is calcined clay, and wherein the calcined clay is montmorillonite clay (col. 5, lines 1-9 & col. 20, table 8, teaching clay minerals from the montmorillonite group).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the porous granular material of Duvdevani to be montmorillonite-type calcined clay, as taught by Holloway, in order to “counteract high levels of fertilizer or chemical contamination in the soil” as taught by Holloway (col. 5, lines 1-9).
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Duvdevani as applied to claims 1-4 & 14 above, and further in view of Reed (CA 2834540 A1).
Regarding claim 6, Duvdevani teaches the kit of claim 1, but does not explicitly teach wherein the seeding compositions comprises: from about 12% to about 20%, by weight, of plant seeds; from about 2% to about 8%, by weight, of fertilizer; from about 72% to about 80%, by weight, of porous granular material.  
Reed teaches a kit with a seeding composition (note that each interpretation of the claimed ranges below is taken in light of the “proportions by weight” indication* in the first paragraph of page 4) comprises: 
from about 12% to about 20%, by weight, of plant seeds (claim 2 teaching 5-55%, by weight*, of plant seeds, anticipating the claimed range); 
from about 2% to about 8%, by weight, of fertilizer (claim 2 teaching 0-30%, by weight*, of nitrogen, anticipating the claimed range); 
from about 72% to about 80%, by weight, of porous granular material (claim 2 teaching 30-90%, by weight*, of granulated compost including porous materials, i.e. gypsum, lime, zeolite, page 3, paragraph 1, anticipating the claimed range).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the plant seeds and fertilizer in the seeding composition of Duvdevani to have about 12-20%, by weight, of the plant seeds, and to provide about 2-8%, by weight, of the fertilizer, as taught by Reed, in order to achieve a desired density of seeds/plants and suitable amount of fertilizer to facilitate the growth of those seeds based on the size of the application site and thereby “address the particular requirements of the ambient soil conditions” as taught by Reed (page 4, paragraph 1), and since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. In re Aller, 105 USPQ 233.
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the seeding composition of Duvdevani to have about 72-80%, by weight, of porous granular material, as taught by Reed, in order to provide a suitable amount of porous granular material to facilitate the growth of the seeds and thereby “address the particular requirements of the ambient soil conditions” such as regulating soil pH, providing calcium, and enhancing moisture retention as taught by Reed (page 2, paragraph 2 & page 4, paragraph 1). And since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 7, Duvdevani as modified by Reed teaches the kit of claim 6, and Reed further teaches wherein the seeding composition comprises from about 15% to about 18%, by weight, of plant seeds (claim 2 teaching 5-55%, by weight*, of plant seeds, anticipating the claimed range).  
Regarding claim 8, Duvdevani as modified by Reed teaches the kit of claim 6, and Reed further teaches wherein the seeding composition comprises from about 4% to about 6%, by  weight, of fertilizer (claim 2 teaching 0-30%, by weight*, of nitrogen, anticipating the claimed range). 
Regarding claim 9, Duvdevani as modified by Reed teaches the kit of claim 6, and further teaches wherein the seeding composition comprises from about 75% to about 79%, by weight, of porous granular material (claim 2 & page 3, paragraph 1 teaching 30-90%, by weight*, of granulated compost including porous materials, anticipating the claimed range).  
Claims 10-11 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Duvdevani as applied to claims 1-4 & 14 above, and further in view of Weiss (WO 2014187728 A1).
Regarding claim 10, Duvdevani teaches the kit of claim 1, but does not explicitly teach wherein the storage vessel comprises a window to provide a visual indication of pre-germination progress.  
Weiss teaches a pre-germination kit (abstract, figs. 1-5) wherein a storage vessel (container 10, 20) comprises a window (11, fig. 5) to provide a visual indication of pre-germination progress (fig. 5 & page 13, lines 15-21).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the storage vessel of Duvdevani to include a window, as taught by Weiss, in order to allow access to contents inside of the container, as taught by Weiss (page 13, lines 15-21).
Regarding claim 11, Duvdevani teaches the kit of claim 1, but does not explicitly teach wherein the storage vessel is completely non-perforated.  
Weiss teaches a pre-germination kit (abstract, figs. 1-5) wherein a storage vessel (container 10) is completely non-perforated (abstract, page 12, lines 12-15, page 13, line 32-page 14, line 2, & figs. 1-3 teaching a sealable, water impermeable container 10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the storage vessel of Duvdevani to be completely non-perforated, as taught by Weiss, in order to effectively retain liquids while in use that treat the seeding composition as taught by Weiss (abstract, page 12, lines 12-15, page 13, line 32-page 14, line 2, & figs. 1-3).
Regarding claim 13, Duvdevani teaches the kit of claim 1, but is silent regarding wherein the storage vessel further comprises an array of perforations.  
Weiss teaches a pre-germination kit (abstract, figs. 1-5), wherein a storage vessel (container 10, 20) further comprises an array of perforations (page 12, lines 16-21 teaching 20 with perforations). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the storage vessel of Duvdevani to include an array of perforations, as taught by Weiss, in order to improve water exposure to the seeds as taught by Weiss (page 12, lines 12-21).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Duvdevani as applied to claims 1-4 & 14 above, and further in view of Tukacs (US 3900963 A).
Regarding claim 12, Duvdevani teaches the kit of claim 1, but does not explicitly teach wherein the storage vessel does not allow for aeration.  
Tukacs teaches a pre-germination kit (abstract) wherein a storage vessel (bags, abstract) does not allow for aeration (col. 6, lines 37-53 teaching air-tight, sealed bags).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the storage vessel of Duvdevani to not allow for aeration, as taught by Tukacs, in order to preserve moisture of the seeding composition, ensure a steady temperature, mitigate rot, and improve storage and transport as taught by Tukacs (col. 6, lines 37-53).
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure. The references have many of the elements in the applicant’s disclosure and claims. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Byun whose telephone number is (571) 272-3212. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.J.B./Examiner, Art Unit 3643                                                                                                                                                                                                        

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643